DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
Claims 1 and 20 have been amended. Claims 2, 5-6, 11, 13-14, 16, 19, 21-24,  26-29 have been canceled. Claims 1, 3, 4, 7-10, 12, 15, 17-18, 20, and 25 are pending and under examination. 
Withdrawn Rejections
The rejection of claims 1, 3-4, 9, and 12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reshef et al. (WO 2014/085808 A1, published June 5, 2014), is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 3 of the previous Office action.
The rejection of claims 1, 3-4, 7, 9, and 12 under 35 U.S.C. 103 as being unpatentable
over Reshef et al. (WO 2014/085808 A1, published June 5, 2014), is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 6 of the previous Office action.
The rejection of claims 1, 3-4, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshef et al. (WO 2014/085808 A1, published June 5, 2014) in view of O'Shaughnessy et al. (Biology of Blood and Marrow Transplantation 13:530-542 (2007)), is withdrawn in light of Applicant’s amendment thereto. See paragraph 14, page 10 of the previous Office action.
The rejection of claims Claim 1, 3-4, 9, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Reshef et al. (WO 2014/085808 A1, published June 5, 2014) in view of Olson et al. (US Patent Application Publication 2007/0026441 A1, published February 1, 2007), is withdrawn in light of Applicant’s amendment thereto. 
The rejection of claims 1, 3-4, 7-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See page 17 of the previous Office action.
It should be noted that claims 15, 17-19, 20, 24, and 25 were indicated as allowable in the last Office action. After further review and consideration, the claims are not deemed to be in condition for allowance and new claim rejections are set forth below.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7-10, 12, 15, 17-18, 20, and 25 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The claims are drawn to a method of treating graft versus host disease in a subject in need of CCR5 receptor signaling immunomodulatory intervention comprising: administering a competitive inhibitor to the CCR5 cell receptor that does not itself have CCL5 agonist activity; reducing CCL5 ligand and CCR5 receptor signaling in the subject; testing the subject to measure the immunomodulation triggered by administration of the competitive inhibitor; monitoring the test subject to assess the therapeutic effectiveness of the competitive inhibitor; and wherein the competitive inhibitor consists of PRO 140.
Claim 15 is drawn to a method of treating a subject with a CCR5 cell receptor competitive inhibitor consisting of: administering PRO 140 to a subject; competitively inhibiting 
The specification teaches that PRO 140 binds to extracellular portions of the CCR5 receptor and, as exemplified below, effectively diminishes the downstream immunomodulatory effects of CCL5 binding on the CCL5 receptor. Also, unlike maraviroc, PRO 140 is shown to have no CCL5 receptor agonist activity when bound to CCR5 with respect to cAMP levels or cell migration (See paragraph 0022). The specification teaches that PRO 140 does not, by itself (or alone), have a CCL5 agonist effect with respect to at least some downstream immunomodulatory effects such as, for example, cAMP level decreases or cell migration induction (See paragraph 0030). The specification teaches that CCL5 decreased the forskolin-induced increase in cAMP levels and PRO 140 reduced the CCL5 triggered decreased in cAMP levels (See paragraph 0052). The specification teaches that PRO 140 has no direct effect (agonist activity) in cAMP formation in CD4+ T cells, but instead, PRO 140 inhibits CCL5 decreased cAMP levels in CD4+ cells (See paragraph 0056). The specification teaches that  PRO 140 inhibited the migration induced by CCL5 (See paragraphs 0062-0063). 
The specification adequately describes the immunomodulatory effect of PRO 140 on CCL5-induced cAMP levels and CCL-5 induced cell migration; however, the specification fails to provide information on other immunomodulatory effects of PRO 140, as broadly claimed. The specification fails to provide guidance from which one of ordinary skill in the art could predict which immunomodulatory effects are induced by PRO 140 and further, which tests are used to measure said effects. Because measuring cAMP levels and cell migration are the only contemplated immunomodulatory effects disclosed in the specification, a person of ordinary skill 
The specification adequately describes monitoring cAMP levels production levels before, after, and/or during treatment to assess the therapeutic effectiveness of the competitive inhibitor and/or determine the proper dosage and course of treatment; however, the specification fails to provide information on other method of assessing the therapeutic effectiveness of the competitive inhibitor, as broadly claimed. The specification fails to provide guidance from which one of ordinary skill in the art could predict which effects could be monitored such that one is able to determine whether the competitive inhibitor is therapeutically effective. Thus, one of skill in the art monitoring the subject in accordance with the claimed method after reading the specification would have no instruction as to what signs, symptoms, and/or immunomodulatory effect to monitor to determine therapeutic efficacy of PRO 140. Because measuring cAMP levels is the only contemplated method of monitoring the therapeutic effectiveness of the competitive inhibitor disclosed in the specification, a person of ordinary skill in the art would not have viewed that Applicant had possession of the generic subject matter claimed based on the one species disclosed in the specification.  Therefore, the specification provides insufficient written description to support the method steps encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: 

Olson et al. (Journal of Virology, 1999, 73(5): 4142-4155) discuss chemokine signaling in the presence of anti-CCR5 monoclonal antibodies (See page 4147).  Olson et al. teach that chemokine receptor-binding agents can be antagonist, or more rarely, agonists of receptor-mediated intracellular signaling. Alternatively, they could have no effect on signaling (See page 4147). Olson et al. tach that CCR5 is able to bind three CC-chemokines, RANTES, MIP-1α, and MIP-1β, and transduce a signal that modulates cytokine calcium levels (See page 4147). Olson et al. teach that none of the antibodies, including PA14 (PRO 140) stimulated a change in intracellular calcium levels, indicating that they are not agonists for CCR5 (See page 4147). Olson et al. teach that PA14; however, blocked calcium mobilization induced by RANTES, although with different potencies (See page 4147). Olson et al. teach that RANTES-, MIP1α-, and MIP-1β-induced calcium fluxes were each inhibited by similar concentrations of PA14 (See page 4147). Olson et al. teach that  none of the MAbs affected SDF-1-induced calcium mobilization in L1.2-CCR51 cells, which endogenously express murine CXCR4 (See page 4147). Olson et al. teach that neither MAbs nor CC-chemokines affected cytosolic calcium levels in parental L1.2 cells (See pages 4147-4148).

Palmer et al. (Biol Blood Marrow Transplant. 2010 March ; 16(3): 311–319) discuss the role of CCR5 in mediating allo-immune responses in graft-vs-host disease. Palmer et al. teach that CCR5 expression is present on both CD4+ and CD8+ T cell infiltrates in the skin biopsies of human aGVHD. CCR5 is upregulated upon allostimulation and expressed on activated T cells. In addition, the expression of CCR5 is restricted to the proliferating T lymphocytes. Furthermore, we found that activated T cells producing cytokine TNFα, IL-2 or IFN-γ are positive for CCR5 (See pages 3-5). Although the art recognizes the role of CCR5 in mediating immune responses in GVHD, and there is no indication which of these responses are modulated by therapeutic intervention, and moreover, would be suitable for determining the efficacy of therapeutic intervention. Therefore, nether the specification nor the art provide sufficient guidance regarding the immunomodulation triggered by PRO 140 or the test used to assess the therapeutic effectiveness of PRO 140 in a subject having GVHD. 

Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-10, 12, 15, 17-18, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “reducing CCL5 ligand and CCR5 receptor signaling in the subject”.  This limitation is indefinite because it is unclear if the subject is to be treated with an additional agent to reduce CCL5 ligand and CCR5 receptor signaling  or if administration of the PRO 140 reduces CCL5 ligand and CCR5 receptor signaling. It is suggested that Applicant amend the claim to recite the additional agent that is used to reduce CCL5 ligand and CCR5 receptor signaling or alternatively, amend the claim to recite “wherein administering the competitive inhibitor reduces CCL5 ligand and CCR5 receptor signaling” to clarify that reducing CCL5 ligand and CCR5 receptor signaling is a result of administering the competitive inhibitor. Claims 3, 4, 7-10, 12 depend from claim 1 and do not remedy the deficiencies of claim 1. Thus, the claims are included in the rejection. Claims 17-18, 20, and 25 depend from claim 15 and do not remedy the deficiencies of claim 15. Thus, the claims are included in the rejection.
The limitation “testing the subject to measure the immunomodulation triggered by the administration of the competitive inhibitor” renders claims 1 and 15 indefinite. The specification does not define the term immunomodulation. The customary definition of the term is a change in 
Given that the term immunomodulation broadly encompasses any change in the immune system and the specification fails to provide guidance on the specific immunomodulatory action that is effected by the competitive inhibitor, and given that the specification fails to provide guidance on the standard by which the immunomodulation is measured, there is ambiguity as to the scope of the method and one of skill in the art would not be apprised of the metes and bounds of the claim. Claims 3, 4, 7-10, 12 depend from claim 1 and do not remedy the deficiencies of claim 1. Thus, the claims are included in the rejection. Claims 17-18, 20, and 25 depend from claim 15 and do not remedy the deficiencies of claim 15. Thus, the claims are included in the rejection.
The limitation “monitoring the test subject to assess the therapeutic effectiveness of the competitive inhibitor” renders claims 1 and 15 indefinite. The specification does not define the term “monitoring”. The customary definition of the term monitor is to observe and check the progress or quality of (something) over a period of time; keep under systematic review. Under the broadest reasonable interpretation, the limitation encompasses observing the subject following administration of the competitive inhibitor. 
However, the specification provides no guidance on the standard used to measure the therapeutic effectiveness of the competitive inhibitor. That is, what standard is monitored such that the subject knows that the competitive inhibitor is effective. Thus, there is ambiguity as to the scope of the method and one of skill in the art would not be apprised of the metes and bounds of the claim.  Claims 3, 4, 7-10, 12 depend from claim 1 and do not remedy the deficiencies of claim 1. Thus, the claims are included in the rejection. Claims 17-18, 20, and 25 
Claim 10 recites further comprising supplementing immunomodulatory intervention with maraviroc with PRO 140. This limitation is indefinite because it is unclear if the claim limitation implies that maraviroc is also administered to the patient. The specification does not define the term “supplementing”, and thus, the term is given its customary meaning of something that completes or makes an addition. Under the broadest reasonable interpretation, the limitation is interpreted to mean that PRO 140 is administered as an addition to intervention with maraviroc. However, this makes the claim confusing because there is no indication in claim 1 that the subject is treated with or has previously been treated with maraviroc. How is one to further supplement immunomodulatory intervention with PRO 140 if PRO 140 is the only intervention administered to the subject? Applicant should amend the claim the recite “wherein the subject was previously treated with maraviroc”, thereby further limiting the method to subjects who have previously been treated with maraviroc. 
Claim 12 recites further treating the subject to prevent the development or progression of, or to reduce the inflammation in a subject with GVHD. This limitation is indefinite because it is unclear what is being used to treat the subject. The claim recites treating the subject without providing guidance on what is used to treat the subject. Thus, there is ambiguity as to the scope of the claim, and one of skill in the art would not be apprised of the metes of bounds of the claim.
Claim 15 recites measurably reducing immunomodulatory downstream effects of the CCL5 ligand bound to the CCR5 receptor activity. This limitation is indefinite because it is unclear what standard is used to measure the reduction in immunomodulatory downstream effects of the CCL5 ligand bound to CCR5 receptor activity. Thus, there is ambiguity as to the scope of the claim, and one of skill in the art would not be apprised of the metes of bounds of 
Claim 15 recites “treating inflammation associated with GVHD”. This limitation is indefinite because it is unclear if the subject is to be treated with an additional agent to treat the inflammation associated with GVHD or if administration of the PRO 140 treats the inflammation associated with GVHD. It is suggested that Applicant amend the claim to recite the additional agent that is used to treat inflammation associated with GVHD or alternatively, amend the claim to recite “wherein administering the competitive inhibitor treats inflammation associated with GVHD” to clarify that administering PRO 140 treats inflammation associated with GVHD. Claims 17-18, 20, and 25 depend from claim 15 and do not remedy the deficiencies of claim 15. Thus, the claims are included in the rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Although claim 25 depends from claim 15, claim 25 fails to specify a further limitation of the subject matter in claim 15. The limitation “for treating inflammation associated with GVHD” recited in claim 25 is duplicative of the limitation “treating inflammation associated with graft versus host disease” in claim 15. Thus, claim 25 fails to specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646